     Case 2:15-cv-01313-TLN-KJN Document 87 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL DAVID JOHNSON,                                No. 2:15-cv-1313 TLN KJN P
12                      Plaintiff,
13          v.                                          ORDER TO SHOW CAUSE
14   E. NAKU, M.D., et al.
15                      Defendants.
16

17          By an order filed December 11, 2019, this court directed the United States Marshal to

18   serve all process without prepayment of costs. On July 1, 2020, the Marshal filed a notice that

19   service of process was executed on defendant Naku. (ECF No. 73.) The waiver of service of

20   summons, mailed February 7, 2020, was not returned by defendant Naku. On June 30, 2020, the

21   U.S. Marshal personally served defendant Naku. (ECF No. 71.) Defendant Naku, although

22   served, has not yet filed a responsive pleading.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Defendant Naku show cause, within thirty days from the date of this order, why default

25   should not be entered;

26          2. The Clerk of the Court shall forward a copy of this order to defendant Naku at the

27   address listed on the USM-285 form (ECF No. 73); and

28   ////
                                                        1
     Case 2:15-cv-01313-TLN-KJN Document 87 Filed 08/25/20 Page 2 of 2

 1            3. The Clerk of the Court is directed to serve a copy of this order on Monica Anderson,

 2   Supervising Deputy Attorney General.

 3   Dated: August 24, 2020

 4

 5
     /john1313.77d2
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
